 

Exhibit 10.3

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement, as amended and restated herein (the
“Amended Agreement”) is made and entered into this 22nd day of April, 2020 and
shall be effective as of May 1, 2020 (the “Effective Date”) by and between Spero
Therapeutics, Inc., a Delaware corporation (“Company”), and Thomas Parr Jr.
(“Executive”).

WHEREAS, Executive is currently employed by Company as its Chief Scientific
Officer, pursuant to the terms of an Executive Employement Agreement dated
October 20, 2017 (the “Agreement”);

WHEREAS, Executive and Company desire to amend and restate the terms of the
Agreement as set forth herein, and to have such Amended Agreement become
effective as of the Effective Date.

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, Company and Executive hereby agree to amend and
restate the Agreement as follows:  

1.Roles and Duties.  Subject to the terms and conditions of this Amended
Agreement, Company shall employ Executive as its Chief Scientific Officer
reporting to Company’s Chief Executive Officer (“CEO”).  The Executive shall
have such duties and responsibilities as are reasonably determined by the Board
of Directors.  Executive accepts such employment upon the terms and conditions
set forth herein, and agrees to perform such duties and discharge such
responsibilities to the best of Executive’s ability. During Executive’s
employment, Executive shall work 50% of a full-time schedule (i.e., a 20-hour
work week to be scheduled on a consistent basis, unless the Company agrees
otherwise in writing).  Nothing herein shall preclude Executive from (i)
performing services for such other companies as Company may designate or permit
in advance; (ii) serving, with the prior written consent of the Board, which
consent shall not be unreasonably withheld, as a member of the boards of
directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses or charitable, educational or
civic organizations; (iii) engaging in charitable activities and community
affairs; and (iv) managing Executive's personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), (iii) and
(iv) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of Executive's duties and
responsibilities hereunder.

2.Term of Employment.

(a)Term.  Subject to the terms hereof, Executive’s employment hereunder shall
continue until terminated hereunder by either party (such term of employment
referred to herein as the “Term”).

 



--------------------------------------------------------------------------------

 

(b)Termination. Notwithstanding anything else contained in this Amended
Agreement, Executive’s employment hereunder shall terminate upon the earliest to
occur of the following:

(i)Death.  Immediately upon Executive’s death;

(ii)Termination by Company.

(A)If because of Executive’s Disability (as defined below in Section 2(c)),
written notice by Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice or such later date as specified in writing
by Company;

(B)If for Cause (as defined below in Section 2(d)), written notice by Company to
Executive that Executive’s employment is being terminated for Cause, which
termination shall be effective on the date of such notice or such later date as
specified in writing by Company, provided that if prior to the effective date of
such termination Executive has cured the circumstances giving rise to the Cause
(if capable of being cured as provided in Section 2(d)), then such termination
shall not be effective; or

(C)If by Company for reasons other than under Sections 2(b)(ii)(A) or (B),
written notice by Company to Executive that Executive’s employment is being
terminated, which termination shall be effective thirty (30) days after the date
of such notice.

(iii)Termination by Executive.  

(A)If for Good Reason (as defined below in Section 2(e)), written notice by
Executive to Company that Executive is terminating Executive’s employment for
Good Reason and that sets forth the factual basis supporting the alleged Good
Reason, which termination shall be effective thirty (30) days after the date of
such notice; provided that if prior to the effective date of such termination
Company has cured the circumstances giving rise to the Good Reason if capable of
being cured as provided in Section 2(e), then such termination shall not be
effective; or

(B)If without Good Reason, written notice by Executive to Company that Executive
is terminating Executive’s employment, which termination shall be effective no
fewer than sixty (60) days after the date of such notice unless waived, in whole
or in part, by Company.

Notwithstanding anything in this Section 2(b), Company may at any point, under
the conditions set forth in Section 2(b)(ii)(B), terminate Executive’s
employment for Cause prior to the effective date of any other termination
contemplated hereunder; provided that if prior to the effective date of such
for-Cause termination Executive has cured the circumstances giving rise to the
Cause (if capable of being cured as provided in Section 2(d)), then such
termination shall not be effective.   

2



--------------------------------------------------------------------------------

 

(c)Definition of “Disability”.  For purposes of this Amended Agreement,
“Disability” shall mean Executive’s incapacity or inability to perform
Executive’s duties and responsibilities as contemplated herein by reason of a
medically determinable mental or physical impairment for one hundred twenty
(120) days or more within any one (1) year period (cumulative or consecutive),
which impairment can reasonably be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months.  The
determination that Executive is disabled hereunder, if disputed by the parties,
shall be resolved by a physician reasonably satisfactory to Executive and
Company, at Company’s expense, and the determination of such physician shall be
final and binding upon both Executive and Company. Executive hereby consents to
such examination and consultation by a physician. Company will keep all
information it receives as a result of such inquiry and determination
confidential and will not use it for any purpose other than in connection with
exercising its rights under this Amended Agreement.

(d)Definition of “Cause”. As used herein, “Cause” shall mean: (i) Executive’s
conviction of (A) a felony or (B) any misdemeanor involving moral turpitude,
deceit, dishonesty or fraud; (ii) Executive’s willful failure or refusal to
comply with lawful directions of the CEO, which failure or refusal continues for
more than thirty (30) days after written notice is given to Executive by the
CEO, which notice sets forth in reasonable detail the nature of such failure or
refusal; (iii) willful and material breach by Executive of a written Company
policy applicable to Executive or Executive’s covenants and/or obligations under
this Amended Agreement or the material breach of the Restrictive Covenant
Agreement; and/or (iv) material misconduct by Executive that seriously
discredits or damages Company or any of its affiliates. Except in the case of
(ii) above, it is not necessary that the Company’s finding of Cause occur prior
to Executive’s termination of service.  If Company determines, subsequent to
Executive’s termination of service, that prior to Executive’s termination
Executive engaged in conduct which would constitute “Cause,” (other than
pursuant to (ii) above) then Executive shall have no right to any benefit or
compensation under this Amended Agreement.  

(e)Definition of “Good Reason”. As used herein, “Good Reason” shall mean: (i)
relocation of Executive’s principal business location to a location more than
thirty (30) miles from Executive’s then-current business location; (ii) a
material diminution in Executive’s duties, authority or responsibilities; (iii)
a material reduction in Executive’s Base Salary; or (iv) willful and material
breach by Company of its covenants and/or obligations under this Amended
Agreement; provided that, in each of the foregoing clauses (i) through (iv) (A)
Executive provides Company with written notice that Executive intends to
terminate Executive’s employment hereunder for one of the grounds set forth in
this Section 2(e) within thirty (30) days of such ground occurring, (B) if such
ground is capable of being cured, Company has failed to cure such ground within
a period of thirty (30) days from the date of such written notice, and (C)
Executive terminates by written notice Executive’s employment within sixty-five
(65) days from the date that Executive provides the notice contemplated by
clause (A) of this Section 2(e).  For purposes of clarification, the
above-listed conditions shall apply separately to each occurrence of Good
Reason, and failure to adhere to such conditions in the event of Good Reason
shall not disqualify Executive from asserting Good Reason for any subsequent
occurrence of Good Reason. In addition, Executive may terminate his or her
employment for Good Reason within one (1) year following a Change of Control (as
defined below) if, after the Change of Control, Executive is not an executive of
the parent company, provided that Executive’s roles, responsibilities and scope
of authority within the subsidiary is not comparable to Executive’s roles,
responsibilities and scope of

3



--------------------------------------------------------------------------------

 

authority with Company prior to the Change of Control. For purposes of this
Amended Agreement, “Good Reason” shall be interpreted in a manner, and limited
to the extent necessary, so that it shall not cause adverse tax consequences for
either party with respect to Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”) and any successor statute,
regulation and guidance thereto.

3.Compensation.

(a)Base Salary.  Company shall pay Executive a base salary (the “Base Salary”)
at the annual rate of One Hundred Seventy-Five Thousand Dollars ($175,000).  The
Base Salary shall be payable in substantially equal periodic installments in
accordance with Company’s payroll practices as in effect from time to
time.  Company shall deduct from each such installment all amounts required to
be deducted or withheld under applicable law or under any employee benefit plan
in which Executive participates. The Board or an appropriate committee thereof
shall, on an annual basis, review the Base Salary, which may be adjusted upward
(but not downward) at Company’s discretion.

(b)Annual Performance Bonus.  Executive shall be eligible to receive an annual
cash bonus (the “Annual Performance Bonus”), with the target amount of such
Annual Performance Bonus equal to forty percent (40%) of Executive’s Base Salary
in the year to which the Annual Performance Bonus relates; provided that the
actual amount of the Annual Performance Bonus may be greater or less than such
target amount.  The amount of the Annual Performance Bonus shall be determined
by the Board of Directors or an appropriate committee thereof in its sole
discretion, and shall be paid to Executive no later than March 15th of the
calendar year immediately following the calendar year in which it was
earned.  Except as provided in Section 4, Executive must be employed by Company
on the last day of the applicable fiscal year to which the Annual Performance
Bonus relates in order to be eligible for, and to be deemed as having earned,
such Annual Performance Bonus. Company shall deduct from the Annual Performance
Bonus all amounts required to be deducted or withheld under applicable law or
under any employee benefit plan in which Executive participates.

(c)Equity.  In addition to the equity awards currently outstanding, Executive
will be eligible to be considered for the grant of stock options and/or other
equity-based awards commensurate with Executive’s position and responsibilities.
The amount, terms and conditions of any stock option or other equity-based award
will be determined by the Board of Directors or an appropriate committee thereof
in its discretion and set forth in the applicable equity plan and other
documents governing the award.

(d)Paid Time Off.  In addition to standard paid holidays, Executive may take up
to twenty (20) days of paid time off (“PTO”) per year, to be scheduled so as not
to materially disrupt Company’s operations, pursuant to the terms and conditions
of Company policy and practices as applied to Company senior executives.  

(e)Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to Company senior
executives.  Executive understands that, except when prohibited by applicable
law, Company’s benefit plans and fringe benefits may be amended by Company from
time to time in its sole discretion.  The terms of any such benefits shall be
governed by the applicable plan documents and Company policies in effect from
time to time.

4



--------------------------------------------------------------------------------

 

(f)Reimbursement of Expenses.  Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of Company’s business in accordance with Company’s policies with
respect thereto as in effect from time to time.  Executive must submit any
request for reimbursement no later than ninety (90) days following the date that
such business expense is incurred.  All reimbursements provided under this
Amended Agreement shall be made or provided in accordance with the requirements
of Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Amended Agreement); (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement of an eligible expense shall be made no later than the last day of
the calendar year following the year in which the expense is incurred; and (iv)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

(g)Indemnification. Executive shall be entitled to indemnification with respect
to Executive’s services provided hereunder pursuant to Delaware law, the terms
and conditions of Company’s certificate of incorporation and/or by-laws, and
Company’s standard indemnification agreement for directors and officers as
executed by Company and Executive. Executive shall be entitled to coverage under
the Company’s Directors’ and Officers’ (“D&O”) insurance policies that it may
hold now or in the future to the same extent and in the same manner (i.e.,
subject to the same terms and conditions) that the Company’s other executive
officers are entitled to coverage under any of the Company’s D&O insurance
policies that it may have.

(h)Forfeiture/Clawback. All compensation shall be subject to any forfeiture or
clawback policy established by Company generally for senior executives from time
to time and any other such policy required by applicable law.

4.Payments Upon Termination.

(a)Definition of Accrued Obligations.  For purposes of this Amended Agreement,
“Accrued Obligations” means: (i) the portion of Executive’s Base Salary that has
accrued prior to any termination of Executive’s employment with Company and has
not yet been paid; (ii) any accrued but unused PTO pursuant to Company’s
standard policy and practices; and (iii) the amount of any expenses properly
incurred by Executive on behalf of Company prior to any such termination and not
yet reimbursed.  Executive’s entitlement to any other compensation or benefit
under any plan of Company shall be governed by and determined in accordance with
the terms of such plans, except as otherwise specified in this Amended
Agreement.

(b)Termination by Company for Cause.  If Executive’s employment hereunder is
terminated by Company for Cause, then Company shall pay the Accrued Obligations
to Executive promptly following the effective date of such termination and shall
have no further obligations with respect to any benefit or compensation under
this Amended Agreement to Executive hereunder.

(c)Termination by Executive Without Good Reason. If Executive’s employment
hereunder is terminated by Executive without Good Reason, then Company shall pay
the Accrued Obligations and any accrued and unpaid Annual Performance Bonus for
the prior fiscal year to Executive promptly following the effective date of such
termination and shall have no further obligations with respect to any benefit or
compensation under this Amended Agreement to Executive hereunder.

5



--------------------------------------------------------------------------------

 

(d)Termination as a Result of Executive’s Disability or Death.  If Executive’s
employment hereunder terminates as a result of Executive’s Disability or death,
promptly after such termination Company shall pay to Executive (i) the Accrued
Obligations; (ii) any accrued and unpaid Annual Performance Bonus for the prior
fiscal year; and (iii) the Pro Rated Bonus (as defined below) and, shall have no
further obligations with respect to any benefit or compensation under this
Amended Agreement to Executive hereunder.  As used in this Section 4, “Pro Rated
Bonus” shall mean an amount in cash equal to the target of Annual Performance
Bonus for which Executive would have been eligible with respect to the year in
which termination of Executive’s employment occurs multiplied by a fraction, the
numerator of which is the number of days during which Executive is employed by
Company during the year of termination and the denominator of which is 365.

(e)Termination by Company Without Cause or by Executive For Good Reason.  In the
event that Executive’s employment is terminated by action of Company other than
for Cause, or Executive terminates Executive’s employment for Good Reason, then,
in addition to the Accrued Obligations and any accrued and unpaid Annual
Performance Bonus for the prior fiscal year, Executive shall receive the
following, subject to the terms and conditions described in Section 4(g)
(including Executive’s execution of the Release (as defined herein)):

(i)Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for a nine (9) month period, less all
customary and required taxes and employment-related deductions, in accordance
with Company’s normal payroll practices (provided such payments shall be made at
least monthly), commencing on the first payroll date following the date on which
the Release required by Section 4(g) becomes effective and non-revocable, but
not after seventy (70) days following the effective date of termination from
employment; provided, that if the 70th day falls in the calendar year following
the year during which the termination or separation from service occurred, then
the payments will commence in such subsequent calendar year; provided further
that if such payments commence in such subsequent year, the first such payment
shall be a lump sum in an amount equal to the payments that would have come due
since Employee’s separation from service.

(ii)Pro Rata Bonus.  Payment of the Pro Rated Bonus, paid to Executive no later
than March 15 of the calendar year next preceding the year of termination of
employment, after deduction of all amounts required to be deducted or withheld
under applicable law.

(iii)Benefits Payments.  Upon completion of appropriate forms and subject to
applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Company shall continue to
provide Executive medical insurance coverage to the same extent that such
insurance continues to be provided to similarly situated executives at the time
of Executive’s termination with the cost of the regular premium for such
benefits shared in the same relative proportion by Company and Executive as in
effect on the last day of employment (the “COBRA Payment”), until the earlier to
occur of: (i) twelve (12) months following Executive’s termination date, or (ii)
the date

6



--------------------------------------------------------------------------------

 

Executive becomes eligible for medical benefits with another
employer.  Notwithstanding the foregoing, if Executive’s COBRA Payment would
cause the applicable group health plan to be discriminatory and, therefore,
result in adverse tax consequences to Executive, Company shall, in lieu of the
COBRA Payment, provide Executive with an equivalent monthly cash payment, minus
deduction of all amounts required to be deducted or withheld under applicable
law, for any period of time Executive is eligible to receive the COBRA Payment.
Executive shall bear full responsibility for applying for COBRA continuation
coverage and Company shall have no obligation to provide Executive such coverage
if Executive fails to elect COBRA benefits in a timely fashion.

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the Release and
return of Company property under Section 6.

(f)Termination by Company Without Cause or by Executive For Good Reason
Following a Change of Control.  In the event that a Change of Control (as
defined below) occurs and within a period of one (1) year following the Change
of Control, or ninety (90) days preceding the earlier to occur of a Change of
Control or the execution of a definitive agreement the consummation of which
would result in a Change of Control, Executive’s employment is terminated other
than for Cause, or Executive terminates Executive’s employment for Good Reason,
then, in addition to the Accrued Obligations and any accrued and unpaid Annual
Performance Bonus for the prior fiscal year, Executive shall receive the
following, subject to the terms and conditions described in Section 4(g)
(including Executive’s execution of the Release):

(i)Lump Sum Severance Payment. Payment of a lump sum amount equal to twelve (12)
months of Executive’s then-current Base Salary plus the Pro Rated Bonus, less
all customary and required taxes and employment-related deductions, paid on the
first payroll date following the date on which the Release required by Paragraph
4(g) becomes effective and non-revocable, but not after seventy (70) days
following the effective date of termination from employment.  

(ii)Equity Acceleration. On the date of termination of Executive’s employment,
Executive shall become fully vested in any and all equity awards outstanding as
of the date of Executive’s termination and this provision shall supersede any
option acceleration provision contained in any option agreement outstanding on
the Effective Date.

(iii)Benefit Payments.  Upon completion of appropriate forms and subject to
applicable terms and conditions under COBRA, Company shall continue to provide
Executive medical insurance coverage to the same extent that such insurance
continues to be provided to similarly situated executives at the time of
Executive’s termination with the cost of the regular premium for such benefits
shared in the same relative proportion by Company and Executive as in effect on
the last day of employment, until the earlier to occur of: (i) twelve (12)
months following Executive’s termination date, or (ii) the date Executive
becomes eligible for medical benefits with another employer. Notwithstanding the
foregoing, if

7



--------------------------------------------------------------------------------

 

Executive’s COBRA Payment would cause the applicable group health plan to be
discriminatory and, therefore, result in adverse tax consequences to Executive,
Company shall, in lieu of the COBRA Payment, provide Executive with an
equivalent monthly cash payment, minus deduction of all amounts required to be
deducted or withheld under applicable law, for any period of time Executive is
eligible to receive the COBRA Payment.  Executive shall bear full responsibility
for applying for COBRA continuation coverage and Company shall have no
obligation to provide Executive such coverage if Executive fails to elect COBRA
benefits in a timely fashion.

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the Release and
return of Company property under Section 6. In the event that Executive is
eligible for the severance payments and benefits under this Section 4(f),
Executive shall not be eligible for any of the severance payments and benefits
as provided in Section 4(e).

As used herein, a “Change of Control” shall mean the occurrence of any of the
following events: (i) Ownership. Any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of Company representing fifty percent (50%) or more of
the total voting power represented by Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by
Company, or any affiliate, parent or subsidiary of Company, or by any employee
benefit plan of Company) pursuant to a transaction or a series of related
transactions; or (ii) Merger/Sale of Assets. (A) A merger or consolidation of
Company whether or not approved by the Board, other than a merger or
consolidation which would result in the voting securities of Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) at least fifty percent (50%) of the total
voting power represented by the voting securities of Company or such surviving
entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; (B) or Company’s stockholders
approve an agreement for the sale or disposition by Company of all or
substantially all of Company’s assets; or (iii) Change in Board Composition. A
change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of Company as of the date of this
Amended Agreement, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors, or
by a committee of the Board made up of at least a majority of the Incumbent
Directors, at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors).

(g)Execution of Release of Claims. Company shall not be obligated to pay
Executive any of the severance payments or benefits described in this Section 4
unless and until Executive has executed (without revocation) a release of claims
as described below (the “Release”).  The Release shall contain reasonable and
customary provisions including a general release of claims against Company and
its affiliated entities and each of their officers, directors and employees as
well as mutual non-disparagement, confidentiality, cooperation and the like.  

8



--------------------------------------------------------------------------------

 

The Release must be provided to Executive not later than fifteen (15) days
following the effective date of termination of Executive’s employment by Company
and executed by Executive and returned to Company within sixty (60) days after
such effective date.  If Executive fails or refuses to return the Release within
such 60-day period, Executive’s severance payments and benefits to be paid
hereunder shall be forfeited.

(h)No Other Payments or Benefits Owing. Except as expressly set forth herein,
the payments and benefits set forth in this Section 4:  (a) shall be the sole
amounts owing to Executive upon termination of Executive’s employment for the
reasons set forth above, and Executive shall not be eligible for any other
payments or other forms of compensation or benefits; (b) shall be the sole
remedy, if any, available to Executive in the event that Executive brings any
claim against Company relating to the termination of Executive’s employment
under this Amended Agreement or the Agreement; and (c) shall not be subject to
set-off by Company or any obligation on the part of Executive to mitigate or to
offset compensation earned by Executive in other pursuits after termination of
employment, other than as specified herein with respect medical benefits
provided by another employer.

5.Prohibited Competition and Solicitation. Executive expressly acknowledges
that: (a) there are competitive and proprietary aspects of the business of
Company; (b) during the course of Executive’s employment, Company shall furnish,
disclose or make available to Executive confidential and proprietary information
and may provide Executive with unique and specialized training; (c) such
Confidential Information and training have been developed and shall be developed
by Company through the expenditure of substantial time, effort and money, and
could be used by Executive to compete with Company; and (d) in the course of
Executive’s employment, Executive shall be introduced to customers and others
with important relationships to Company, and any and all “goodwill” created
through such introductions belongs exclusively to Company, including, but not
limited to, any goodwill created as a result of direct or indirect contacts or
relationships between Executive and any customers of Company.  In light of the
foregoing acknowledgements, and as a condition of continued employment
hereunder, Executive hereby reaffirms, confirms and approves the Proprietary
Information and Inventions Assignment Agreement entered into on the date hereof
as a binding obligation of the Executive, enforceable in accordance with its
terms.  The Executive acknowledges and agrees that any Base Salary and/or Annual
Performance Bonus paid to the Executive pursuant to this Amended Agreement shall
serve as additional consideration for the Executive’s obligations under the
Employee Non-Competition Agreement, Non-Solicitation, Confidentiality and
Assignment Agreement.

6.Property and Records. Upon the termination of Executive’s employment hereunder
for any reason or for no reason, or if Company otherwise requests, Executive
shall: (a) return to Company all tangible business information and copies
thereof (regardless how such Confidential Information or copies are maintained),
and (b) deliver to Company any property of Company which may be in Executive’s
possession, including, but not limited to, Blackberry-type devices, smart
phones, laptops, cell phones (the foregoing, “electronic devices”), products,
materials, memoranda, notes, records, reports or other documents or photocopies
of the same.  Executive may retain copies of any exclusively personal data
contained in or on Company-owned electronic devices returned to Company pursuant
to the foregoing. The foregoing notwithstanding, Executive understands and
agrees that Company property belongs exclusively to Company, it should be used
for Company business, and Executive has no reasonable expectation of privacy on
any Company property or with respect to any information stored thereon.

9



--------------------------------------------------------------------------------

 

7.Cooperation.  During and after Executive’s employment, Executive shall fully
cooperate with Company to the extent reasonable in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of Company (other than claims directly or indirectly
against Executive) which relate to events or occurrences that transpired while
Executive was employed by Company. Executive’s cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of Company at mutually convenient times. During and after Executive’s
employment, Executive also shall fully cooperate with Company to the extent
reasonable in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while Executive was employed by Company.
Company shall reimburse Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this section. In addition, Company shall compensate Executive on an hourly
basis, based on a rate commensurate with Executive’s Base Salary in effect prior
to termination, for time Executive spends in excess of 10 hours in any calendar
quarter providing services to the Corporation after termination.

8.Code Sections 409A and 280G.  

(a)In the event that the payments or benefits set forth in Section 4 of this
Amended Agreement constitute “non-qualified deferred compensation” subject to
Section 409A, then the following conditions apply to such payments or benefits:

(i)Any termination of Executive’s employment triggering payment of benefits
under Section 4 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence.  To the extent that the termination of Executive’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Executive to
Company at the time Executive’s employment terminates), any such payments under
Section 4 that constitute deferred compensation under Section 409A shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 8(a) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.  

(ii)Notwithstanding any other provision with respect to the timing of payments
under Section 4 if, at the time of Executive’s termination, Executive is deemed
to be a “specified employee” of Company (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary to
comply with the requirements of Section 409A, any payments to which Executive
may become entitled under Section 4 which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the first (1st)
business day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.

10



--------------------------------------------------------------------------------

 

(b)It is intended that each installment of the payments and benefits provided
under Section 4 of this Amended Agreement shall be treated as a separate
“payment” for purposes of Section 409A.  Neither Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.

(c)Notwithstanding any other provision of this Amended Agreement to the
contrary, this  Amended Agreement shall be interpreted and at all times
administered in a manner that avoids the inclusion of compensation in income
under Section 409A, or the payment of increased taxes, excise taxes or other
penalties under Section 409A. The parties intend this Amended Agreement to be in
compliance with Section 409A.  Executive acknowledges and agrees that Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Amended Agreement, including but not
limited to consequences related to Section 409A.

(d)If any payment or benefit Executive would receive under this Amended
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a Change of Control (for purposes of this section, a “Payment”)
would: (i) constitute a “parachute payment” within the meaning of Section 280G
the Code; and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
either: (A) the full amount of such Payment; or (B) such lesser amount (with
cash payments being reduced before stock option compensation) as would result in
no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. Notwithstanding the foregoing, if, prior to the closing of an
initial public offering, any Payment can be exempt from the definition of
“parachute payment” and the Excise Tax pursuant to the shareholder approval
requirements described in Treas. Regs. § 1.280G-1, Q&A 6, the Company will, at
the Executive’s election (and subject to the Executive signing an appropriate
waiver) seek shareholder approval to exempt such Payment from the definition of
“parachute payment” and the Excise Tax.

9.General.

(a)Notices.  Except as otherwise specifically provided herein, any notice
required or permitted by this Amended Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

Notices to Company shall be sent to:  

Spero Therapeutics, Inc.

675 Massachusetts Ave., 14th Floor

Cambridge, MA 02139

Attn: CEO

11



--------------------------------------------------------------------------------

 

 

(b)Modifications and Amendments.  The terms and provisions of this Amended
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

(c)Waivers and Consents.  The terms and provisions of this Amended Agreement may
be waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Amended Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given and shall not constitute a continuing waiver or consent.

(d)Assignment.  Company may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of Company’s business
or that aspect of Company’s business in which Executive is principally
involved.  Executive may not assign Executive’s rights and obligations under
this Amended Agreement without the prior written consent of Company.

(e)Governing Law/Dispute Resolution.  This Amended Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the law of the Commonwealth of Massachusetts without giving effect
to the conflict of law principles thereof.  Any legal action or proceeding with
respect to this Amended Agreement shall be brought in the courts of the
Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts. By execution and delivery of this Amended Agreement,
each of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts.

(f)Jury Waiver.  ANY, ACTION, DEMAND, CLAIM, OR COUNTERCLAIM ARISING UNDER OR
RELATING TO THIS AMENDED AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE, AND EACH
OF COMPANY AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

(g)Directorings and Captions.  The Directorings and captions of the various
subdivisions of this Amended Agreement are for convenience of reference only and
shall in no way modify or affect the meaning or construction of any of the terms
or provisions hereof.

(h)Entire Agreement. This Amended Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Amended Agreement shall
affect, or be used to interpret, change or restrict, the express terms and
provisions of this Amended Agreement.

(i)Counterparts.  This Amended Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  For all purposes a signature by fax shall be
treated as an original.

12



--------------------------------------------------------------------------------

 

[Signature Page to Follow]

IN WITNESS WHEREOF, the parties hereto have executed this Amended Agreement as
of the date first written above.

 

THOMAS PARR JR.

 

SPERO THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

/s/ Thomas Parr

 

By:

/s/ Ankit Mahadevia

Signature

 

Name:

Ankit Mahadevia

 

 

Title:

CEO

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

